Title: To Thomas Jefferson from Peter Lenox, 23 March 1805
From: Lenox, Peter
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington City 23d March 1805
                  
                  The bearer of this letter is Mr. Richard Barry, with whom, I have Contracted to do your Painting, and whom I wish & have know dought will endeavour to give you—Compleat satisfaction. 
                  Sir I am with the greatest Respect and best wishes
                  
                     Peter Lenox 
                     
                  
               